Notice of Pre-AIA  or AIA  Status
Claims 1-20  are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Response to Arguments

Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained. Examiner addressed those arguments in the previous advisory action dated om 03/11/2022. Examiner found claims does not include additional elements that are sufficient to amount significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Computer readable data structure are generic computer functions. Automatically and  iteratively changing sets of parameters and generating design options are mental process where this limitation require generic computer to perform the mental step or generic computer functions.  As MPEP (2106.04(a)(2)(III)(C)) states using a computer as tool to perform a mental process falls under the grouping of abstract ideas. Generic computer system performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component.(See MPEP 2106.05(f)). Considering all the limitations in combination, the claim do not show any inventive concept, such as improving the performance of a computer or any other technology. It is for these reasons that Applicants’ claimed subject matter is not patent eligible.

Following Applicants arguments and amendments to the Claims, the prior art rejection of the claims is still Maintained.  Bahrehmand still teaches wherein the first set of parameters comprises a first numerical value for a first pathway included in the one or more pathways that specifies a location of the first pathway within the design plan. Examiner consider the longest path is the first pathway that connects one space unit to another space unit in the design plan through the nodes. See Bahrehmand reference page 19-20, fig 2.3 and page 45. See page 19 Path complexity- Thus, each point in the space has a particular isovist value based on its position in the space. Isovist value of all points in a path we can assess the quality of view point along the path. Each point contains first set of parameters that is isovist value based on its position in the space.  Different location/position in the pathway has different isovist value which is the first numerical value. Applicant’s arguments regarding the newly added limitations are addressed in the rejections below. See office action.

Claim Objections
5.         Claims 10, 18 and 19 are objected to because of the following informalities:  Claim 10, 18 and 19 recites the limitation "the combined area" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-10 are directed to process.
Claims: 11-19 discloses the claim invention as a non-transitory computer-readable medium comprising instructions stored thereon, which is a manufacture.
Claims: 20 is to system, apparatus.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 11 and 20 recites:
 generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (a person mentally design a plan based on set of design criteria indicative separate region hence this step contain process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels, wherein the first set of parameters comprises a first numerical value for a first pathway included in the one or more pathways that specifies a location of the first pathway within the design plan; (a person can draw the one or more line segments across the design plan based on several parameters hence this step is mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
subdividing each parcel into a plurality of cells; (a person can perform this step in the human mind or with the aid of pencil and paper hence this is the mental step)
projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (a person can perform this step in the human mind or with the aid of pencil and paper hence this is the mental step)and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure, and automatically merging a second cell into the first cell by updating the list of vertices defined in the computer-readable data structure, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  As MPEP (2106.04(a)(2)(III)(C)) states using a computer as tool to perform a mental process falls under the grouping of abstract ideas.
automatically and iteratively changing, via a design engine the first set of parameters and the second set of parameters to generate a plurality of additional design options.(Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Mere automation of manual process such as using generic computer to process) 

The above claimed concept that allows user to initial a floor plan for the design option based on a set of the design criteria in the identified region and finding the pathway across the design plan based on first parameter and to divide the floor plan into different cells and then label each cells as different cells (e.g. kitchen, office and bathroom) and finding the point in the first cell based on second parameters in order to maximize the design objective in order to create the final floor plan and compared that with another design option. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional elements or combination of elements in the independent claims are recitation of generic computer structure. 
In particular, claim 1 only recites the additional elements of a computer and design engine.  The computer and design engine are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 11 recites “a non-transitory computer-readable medium storing program instructions that, when executed by a processor”. Furthermore, claim 20 recites “a system comprising: a memory that stores a design engine; and a processor that is coupled to the memory and, when executing the design engine”. Thus, the claims 11 recites two additional elements - a processor, a non-transitory computer readable medium and claim 20 recites two additional elements- memory and processor. The processor, memory, design engine and non-transitory computer readable medium are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of calculating and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Finally there are no other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.05(h)). The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding Claim 1, as discussed above with respect to Step 2A, prong 2, the additional element of a computer and design engine to perform the process steps amount to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)). Similarly, for claim 11 the additional elements - a processor, a non-transitory computer readable medium and design engine, for claim 20 additional elements- memory, design engine and processor to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). 
Thus, claims 1, 11 and 20 are not patent eligible.

Claims 2 and 12 further recites assigning a first major program to the first cell, wherein the first major program corresponds to a static location where an activity is to be performed. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 2 and 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 2 and 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 3 and 13 further recites distributing a plurality of minor programs across a subset of cells included in the plurality of cells, wherein no major programs have been assigned to any of the cells included in the subset of cells. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 3 and 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 3 and 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 4 and 14 further recites wherein a given pathway across the design plan comprises: coupling a first ingress/egress route included in the design plan to an opposing wall included in the design plan at a first location, wherein the first location is derived from the first set of parameters. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind. 
Claims 4 and 14, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 4 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 5 and 15 further recites wherein a given pathway across the design plan comprises: identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; determining a midpoint of the first pathway; and projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan. It is the concept relating to organizing or analyzing information in a way that can be performed mentally in the human mind as abstract idea. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 5 and 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 5 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 6 and 16 further recites wherein subdividing each parcel into the plurality of cell comprises: projecting a rectangular grid a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 6 and 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 6 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 7 further recites wherein projecting a seed point onto the first cell comprises: determining a first position for the seed point along at least one pathway included in the one or more pathways; determining that the first cell includes the first position; and placing the seed point at the first position. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 7, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 8 further recites wherein projecting a seed point onto the first cell comprises: determining a first position for the seed point along at least one boundary of the design plan; determining that the first cell includes the first position; and placing the seed point at the first position. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1
Claim 8, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 9 and 17 further recites wherein  the second cell that shares at least one edge with the first cell|. These limitations only elaborate on the abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claims 9 and 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 9 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 10 and 18 further recites wherein the combined area of the first cell and the second cell is less than an area requirement, and wherein the area of the second cell exceeds the area of any other cell sharing at least one edge with the first cell. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claims 10 and 18 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 10 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 19 further recites wherein the combined area of the first cell and the second cell exceeds an area requirement, and wherein merging the second cell into the first cell further comprises: removing any references to the second cell from the data structure. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claim 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.        Claims 1-4, 7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016), hereinafter Bahrehmand in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat and still further in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev.

Regarding claim 1
Bahrehmand discloses a computer-implemented method for automatically generating design options for an architectural space, (see table 1 and Abstract) the method comprising:
Bahrehmand further discloses generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to the design plan with geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. [Correspond to generating geometry for a design option based on one or more design criteria]
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [Correspond to design criteria] (Page 46) See example Fig. 4.10 

    PNG
    media_image1.png
    460
    794
    media_image1.png
    Greyscale

Table 2.3 shows the results where values determine the rank of the corresponding floor plan.

    PNG
    media_image2.png
    396
    1156
    media_image2.png
    Greyscale
Bahrehmand: (page 49-50 section 4.4.7) As well as interior non-rectangularity via open walls, exterior non-rectangularity can be generated by simply not drawing certain process. We define a new type of space unit, named null, in order to specify which spaces should not be drawn in drawing process. [Corresponds to the non-geometrical regions where geometry cannot be placed] Figure 4.6, (b), illustrates how a nonrectangular floor plan can be drawn by removing null space units. Null spaces can be defined by architect as input data or automatically calculated by the system. If the user does not specify null spaces, and the total area of space units is less than the base input rectangle, then the system automatically divides the remaining area to some null space units.

    PNG
    media_image3.png
    510
    987
    media_image3.png
    Greyscale
Examiner note: Examiner considers the null region to non-generation regions where there is no drawn space and A-B space units as the generative region since they are connected through open wall element.

wherein the first set of parameters comprises a first numerical value for a first pathway included in the one or more pathways that specifies a location of the first pathway within the design plan; (see Bahrehmand reference page 19-20, fig 2.3 and page 45. See page 19 Path complexity- - each point in the space has a particular isovist value based on its position in the space. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. The weight of each edge depends on the length and complexity of shortest path between two space units. In order to find the shortest path an A* path finding on grid graph is implemented in a way that walls are considered as impassable objects. In order to normalize the shortest path distance, we divided it by the longest possible path distance in the floor. The longest path is a path that passes through all nodes in the grids without any duplication and ignoring impassable walls. The shortest path is calculated between two points that we calculate as the center points of the two corresponding spaces. Our definition of a center point is a point inside the space that has the minimum variation between its distances to all corner points of the space. In 2.1 the normalized value of shortest path is calculated.)

Examiner note: Examiner consider the longest path is the first pathway that connects one space unit to another space unit in the design plan through all nodes in the grids. Each point in the space has a particular isovist value based on its position in the space. Isovist value of all points in a path we can assess the quality of view point along the path.  Each point contains first set of parameters that is isovist value based on its position in the space.  Different location/position in the pathway has different isovist value. 

subdividing each parcel into a plurality of cells; (Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the each parcels of the geometry to generate a plurality of cells], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines)

    PNG
    media_image4.png
    608
    1258
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    520
    1112
    media_image5.png
    Greyscale
Examiner note: Using Broadest reasonable interpretation, the examiner interprets space units (e.g., base area, bedroom, living room, kitchen and above) as the plurality of cells.

projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (Bahrehmand: (page 20)  The space has a particular isovist value based on its position in the space.[corresponds to the position of the first cell in the plurality of cell]. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better she/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. The claim does not define what a seed point is or what it represents.  In the broadest reasonable sense, the examiner interprets isovist value grid points as the seed point and parameters for finding the isovist value as the second set of parameters) 

 and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging the second cell into the first cell by updating the list of vertices defined in the computer-readable data structure, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (see page 42 section 4.1, table 1, experiment set up- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrain)

    PNG
    media_image1.png
    460
    794
    media_image1.png
    Greyscale

4.5.1 Experiment 1
In order to show how different parameters can assist architect to achieve various alternatives, we generate floor plans, for a base rectangle of 200*135, based on 4 different scenarios.[corresponds to the design option and comparing  design option based on several parameters]
Scenario 1. In this scenario, we use a modified version of Table 1 as the input, in a way that all the topological constraints are ignored. The number of generated floor plans is 376, samples are shown in Figure 4.7.

    PNG
    media_image6.png
    262
    954
    media_image6.png
    Greyscale



Scenario 2. In this scenario, interior accessibility constraints are added to the previous experiment resulting in a large reduction in the number of feasible alternatives. The number of generated floor plans is 44 and samples are shown in Figure 4.8.



    PNG
    media_image7.png
    316
    945
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    374
    974
    media_image8.png
    Greyscale


Examiner note: Examiner consider the first cell as living room and second cell as kitchen. The living cell and kitchen are merged by adding interior accessibility constraints. The first cell is expanded to include second cell. Due to the merging that happen in scenario 2, the number of floor plans decreased from 376 to 44. Kashlev teaches generating a computer-readable data structure with the list of vertices for the nearest cells. Thus, it has been obvious that each space unit corner associated with vertices for the ordinary skill in the art. Using broadest reasonable interpretation, the examiner interprets scenario 1-2 as a comparing the design option based on the design objective.

automatically and iteratively changing, via a design engine, the first set of parameters and the second set of parameters to generate a plurality of additional design options. (See page 42 and section 4.1 Abstract- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrains.  Dimensional and Topological requirements of the floor plans are fulfilled through the architects input constraints. See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Bahrehmand does not teach
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels;
automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure. 
In the related field of invention, Shekhawat teaches projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. (See page 797-798- Algorithm for obtaining the required space allocation here are the steps involved in obtaining the required space allocation for the given shape, spaces and weighted adjacency matrix. These steps are explained using Example 1, Section 2.3. 1. Partition the given shape into k possible rectangles. For example, in Fig. 3 the given plus shape has been divided into five rectangles. From Section 3.2, we know that a spiral-based rectangular block is best connected rectangular block. The connectivity of two rectangular blocks or rectangular floor plans is compared on the basis of the number of edges in the corresponding adjacency graph. The adjacency graph of a rectangular block is obtained by representing each space as a vertex and then drawing an edge between any two vertices if the corresponding spaces are adjacent.)

    PNG
    media_image9.png
    535
    688
    media_image9.png
    Greyscale

Examiner note: Examiner consider number of edges as the first set of parameters that are used to project pathway for the space so that the space is divided into 5 rectangles. The 5 rectangles is a set of parcels. Examiner consider a path here is a finite or infinite sequence of edges which joins a sequence of vertices as shown in fig 3(B).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels as taught by Shekhawat in the system of Bahrehmand in order to provide systematic pathway for the floor plan design when given the shape of required floor plan, the list of spaces, the dimensions of each space and the weighted matrix of required adjacencies between the spaces. (See Shekhawat (Abstract))

The combination of Bahrehmand and Shekhawat does not teach automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure.

In the related field of invention, Kashlev teaches automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure. (See abstract- This thesis describes the design and implementation of an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. see page 49-50 and See section 3.5 and fig 3-8-The ordering of 3D wall vertices that define the wall surface relies on the proper orientation of the 2D vertices of the space. All walls are drawn by (1) generating two extra vertices above the edge, one for each endpoint of the edge, (2) adding these two vertices, as well as two original floor vertices to the vertices3D list, and (3) creating a Wall object that would contain indices of these four vertices (2 new, 2 original) in the proper order.)

    PNG
    media_image10.png
    873
    1163
    media_image10.png
    Greyscale

Examiner note: Every wall in has a neighboring wall as a neighboring cell. Wall 0 vertices is the first cell with the neighboring cell as wall 1 with the computer-readable data structure. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure as taught by Kashlev in the system of Bahrehmand and Shekhawat in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))


Regarding claim 2 and 12 

Bahrehmand further teaches assigning a first major program to the first cell, wherein the first major program corresponds to a static location where an activity is to be performed.  (See page 45 the adjacency constraint is defined through two parameters: Space unit pair and Location. The first parameter provides the architect with the capability of defining two spaces as direct neighbors and the second one specifies the location of a space unit in the final floor layout[corresponds to the first major program as the adjacent constraint]. An Adjacency constraint is applied when two spaces share a wall without necessarily being connected by door. [Corresponds to the first cell] The location parameter receives one of these values as input: north, south, east and west or null. [Corresponds to the static location where an activity is performed.] The claim does not define what a major program is. In broadest reasonable sense, the examiner considers the adjacency constraint as the major program and the activity performed as (the adjacency constraint that has the parameter (e.g., location) which receives one of these values as input: north, south, east and west or null when two spaces share a wall.))

    PNG
    media_image11.png
    626
    1362
    media_image11.png
    Greyscale





Regarding claim 3 and 13 
Bahrehmand further teaches distributing a plurality of minor programs across a subset of cells included in the plurality of cells, wherein no major programs have been assigned to any of the cells included in the subset of cells.



    PNG
    media_image12.png
    703
    751
    media_image12.png
    Greyscale


Figure 5.6: (a), (b) and (c) different levels of privacy are visualized. (d) is the visualization of the overall privacy for the layout in (c). In (e) point q in space unit q is been viewed from p1(outside of the layout), p2(inside the q ), p3(inside the layout but not in Pq) and p4 cannot see each other due to the existence of a wall collider between them. 

    PNG
    media_image13.png
    760
    1357
    media_image13.png
    Greyscale

 Using Broadest reasonable interpretation, examiner interprets the ns as the subset of cells within same space unit (see fig 4.6 a) and nd as the subset of cells inside all space units of the floor plan see fig 4.6b. See fig 4.6f the privacy quality [corresponds to the minor program] of a point q across the subset of cells where the major program (e.g., location) not involved. 

Regarding claim 4 and 14 
Bahrehmand further teaches wherein a given pathway across the design plan comprises: coupling a first ingress/egress route included in the design plan to an opposing wall included in the design plan at a first location, wherein the first location is derived from the first set of parameters. (Bahrehmand: (page 19 section 2.4.2) “In this step, we use a grid base graph to generate a topological (symbolic) graph that presents the possibility and cost of moving from one space to another. [Correspond projecting a given pathway across the design option] Nodes, called SNodes, symbolize predefined space landmarks extracted from Gnode labels. Edges stand for the weighted connections that make it possible to interact between space units [correspond ta first ingress/engress in the design plan]. As pointed out above, GNodes are labelled according to their belonging to a corresponding subspace. In order to create SNodes, first, the GNodes are grouped based on their label values and then, according to each group, [correspond to 1st, 2nd 3rd and Nth] an SNode with a label corresponding to the inherited group label is created. [correspond to a given route couples a first location with a target destination]” Examiner considers a user configure the starting location (ingress) and destination (egress) for each path (e.g. route) that is connecting two space units. Bahrehmand: (page 46 section 4.4.2) in our binary tree, each non-leaf node corresponds to a wall that divides the given space into two new subspaces and each leaf node is a space unit from input space units. [Corresponds to an opposing wall at a first location]. Each non-leaf node has two main attributes: ratio and orientation. Ratio concerns the position of the division and its value ranges between 0 to 1. Orientation determines whether the division is horizontal or vertical. For example, if ratio = 0.3 and orientation = vertical then the given space is divided by a vertical wall while the sub space in the left side of the wall has area of 30 concept is inherited from VLSI floor planning [Sait and Youssef, 1999]). [Corresponds to first set of parameters in the design plan for the first location]

Regarding claim 7
Bahrehmand further teaches wherein projecting a seed point onto the first cell comprises: determining a first position for the seed point along at least one pathway included in the one or more pathways; (Bahrehmand page 20 it is generally accepted that people tend to walk along the easiest, simplest and most visible path [Lee et al., 2008]. Human navigation pattern relies on mental planning processes which are continuously updated based on individual current perceptual configuration of the space. In doing so, we measure the complexity level of a path based on substantial factors: path visibility and direction changing. As pointed out above, isovist measures local spatial configurations in terms of visibility from a vantage observation point. Thus, each point in the space has a particular isovist value based on its position in the space.[corresponds to the first position for the seed point in the cell] In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better s/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. [Corresponds to the one or more pathway])
determining that the first cell includes the first position; (Bahrehmand page 20 -isovist measures local spatial configurations in terms of visibility from a vantage observation point. Thus, each point in the space has a particular isovist value based on its position in the space. [Corresponds to the first cell that includes the first position]) and 
placing the seed point at the first position. (Bahrehmand page 20- In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better s/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. [Corresponds to the pathway] Therefore, by summing up the isovist value of all points in a path we can assess the quality of view point along the path. In other words, the summation value determines the simplicity level of way-finding along a given path. [Corresponds to the placing the seed point at the first position based on the isovist value]) 



Regarding claim 9 and 17
Bahrehmand further discloses wherein the second cell that shares at least one edge with the first cell. (See page 49-50 and section are 4.4.6 Arranging Based Neighbors Constraints-The position of a connector element is determined by the non-leaf node which shares a wall between two given space units. The shared edge is the common parent of two space units.)
                                     
    PNG
    media_image14.png
    272
    321
    media_image14.png
    Greyscale







Regarding claim 10 and 18
Bahrehmand further teaches wherein the combined area of the first cell and the second cell is less than an area requirement, and wherein the area of the second cell exceeds the area of any other cell sharing at least one edge with the first cell. (See Bahrehmand -fig 4.5 and 4.6)

    PNG
    media_image15.png
    719
    948
    media_image15.png
    Greyscale

Examiner note: Examiner consider the combined area A-B is less than the area of whole space unit. After combination of cell B with cell A that share same edge, the combined area is larger than other space unit such as C as shown in above figure.

Regarding claim 11
Bahrehmand further teaches one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to automatically generate design options for an architectural space by performing the steps of: ((Bahrehmand page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D (Unity 2014). [Correspond to computer system comprise of processor coupled with memory] The application accepts a text file (in a table format) as input and draws floor plans within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.”)

Bahrehmand discloses generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to the design plan with geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. [Correspond to generating geometry for a design option based on one or more design criteria]
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [Correspond to design criteria] (Page 46) See example Fig. 4.10 

    PNG
    media_image1.png
    460
    794
    media_image1.png
    Greyscale

Table 2.3 shows the results where values determine the rank of the corresponding floor plan.

    PNG
    media_image2.png
    396
    1156
    media_image2.png
    Greyscale
Bahrehmand: (page 49-50 section 4.4.7) As well as interior non-rectangularity via open walls, exterior non-rectangularity can be generated by simply not drawing certain process. We define a new type of space unit, named null, in order to specify which spaces should not be drawn in drawing process. [Corresponds to the non-geometrical regions where geometry cannot be placed] Figure 4.6, (b), illustrates how a nonrectangular floor plan can be drawn by removing null space units. Null spaces can be defined by architect as input data or automatically calculated by the system. If the user does not specify null spaces, and the total area of space units is less than the base input rectangle, then the system automatically divides the remaining area to some null space units.

    PNG
    media_image3.png
    510
    987
    media_image3.png
    Greyscale
Examiner note: Examiner considers the null region to non-generation regions where there is no drawn space and A-B space units as the generative region since they are connected through open wall element.


wherein the first set of parameters comprises a first numerical value for a first pathway included in the one or more pathways that specifies a location of the first pathway within the design plan; (see Bahrehmand reference page 19-20, fig 2.3 and page 45. See page 19 Path complexity- - each point in the space has a particular isovist value based on its position in the space. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. The weight of each edge depends on the length and complexity of shortest path between two space units. In order to find the shortest path an A* path finding on grid graph is implemented in a way that walls are considered as impassable objects. In order to normalize the shortest path distance, we divided it by the longest possible path distance in the floor. The longest path is a path that passes through all nodes in the grids without any duplication and ignoring impassable walls. The shortest path is calculated between two points that we calculate as the center points of the two corresponding spaces. Our definition of a center point is a point inside the space that has the minimum variation between its distances to all corner points of the space. In 2.1 the normalized value of shortest path is calculated.)

Examiner note: Examiner consider the longest path is the first pathway that connects one space unit to another space unit in the design plan through all nodes in the grids. Each point in the space has a particular isovist value based on its position in the space. Isovist value of all points in a path we can assess the quality of view point along the path.  Each point contains first set of parameters that is isovist value based on its position in the space.  Different location/position in the pathway has different isovist value. 

subdividing each parcel into a plurality of cells; (Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the each parcels of the geometry to generate a plurality of cells], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines)

    PNG
    media_image4.png
    608
    1258
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    520
    1112
    media_image5.png
    Greyscale
Examiner note: Using Broadest reasonable interpretation, the examiner interprets space units (e.g., base area, bedroom, living room, kitchen and above) as the plurality of cells.

projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (Bahrehmand: (page 20)  The space has a particular isovist value based on its position in the space.[corresponds to the position of the first cell in the plurality of cell]. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better she/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. The claim does not define what a seed point is or what it represents.  In the broadest reasonable sense, the examiner interprets isovist value grid points as the seed point and parameters for finding the isovist value as the second set of parameters) 

 and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the second cell, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (see page 42 section 4.1, table 1, experiment set up- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrain)

    PNG
    media_image1.png
    460
    794
    media_image1.png
    Greyscale

4.5.1 Experiment 1
In order to show how different parameters can assist architect to achieve various alternatives, we generate floor plans, for a base rectangle of 200*135, based on 4 different scenarios.[corresponds to the design option and comparing  design option based on several parameters]
Scenario 1. In this scenario, we use a modified version of Table 1 as the input, in a way that all the topological constraints are ignored. The number of generated floor plans is 376, samples are shown in Figure 4.7.

    PNG
    media_image16.png
    262
    954
    media_image16.png
    Greyscale


Scenario 2. In this scenario, interior accessibility constraints are added to the previous experiment resulting in a large reduction in the number of feasible alternatives. The number of generated floor plans is 44 and samples are shown in Figure 4.8.



    PNG
    media_image7.png
    316
    945
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    374
    974
    media_image8.png
    Greyscale


Examiner note: Examiner consider the first cell as living room and second cell as kitchen. The living cell and kitchen are merged by adding interior accessibility constraints. The first cell is expanded to include second cell. Due to the merging that happen in scenario 2, the number of floor plans decreased from 376 to 44. It has been obvious that each space unit corner associated with vertices for the ordinary skill in the art. Using broadest reasonable interpretation, the examiner interprets scenario 1-2 as a comparing the design option based on the design objective.

automatically and iteratively changing, via a design engine, the first set of parameters and the second set of parameters to generate a plurality of additional design options. (See page 42 and section 4.1 Abstract- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrains.  Dimensional and Topological requirements of the floor plans are fulfilled through the architects input constraints. See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Bahrehmand does not teach
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels; 
automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure. 
In the related field of invention, Shekhawat teaches projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. (See page 797-798- Algorithm for obtaining the required space allocation here are the steps involved in obtaining the required space allocation for the given shape, spaces and weighted adjacency matrix. These steps are explained using Example 1, Section 2.3. 1. Partition the given shape into k possible rectangles. For example, in Fig. 3 the given plus shape has been divided into five rectangles. From Section 3.2, we know that a spiral-based rectangular block is best connected rectangular block. The connectivity of two rectangular blocks or rectangular floor plans is compared on the basis of the number of edges in the corresponding adjacency graph. The adjacency graph of a rectangular block is obtained by representing each space as a vertex and then drawing an edge between any two vertices if the corresponding spaces are adjacent.)

    PNG
    media_image9.png
    535
    688
    media_image9.png
    Greyscale

Examiner note: Examiner consider number of edges as the first set of parameters that are used to project pathway for the space so that the space is divided into 5 rectangles. The 5 rectangles is a set of parcels. Examiner consider a path here is a finite or infinite sequence of edges which joins a sequence of vertices as shown in fig 3(B).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels as taught by Shekhawat in the system of Bahrehmand in order to provide systematic pathway for the floor plan design when given the shape of required floor plan, the list of spaces, the dimensions of each space and the weighted matrix of required adjacencies between the spaces. (See Shekhawat (Abstract))

The combination of Bahrehmand and Shekhawat does not teach automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure.

In the related field of invention, Kashlev teaches automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure. (See abstract- This thesis describes the design and implementation of an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. see page 49-50 and See section 3.5 and fig 3-8-The ordering of 3D wall vertices that define the wall surface relies on the proper orientation of the 2D vertices of the space. All walls are drawn by (1) generating two extra vertices above the edge, one for each endpoint of the edge, (2) adding these two vertices, as well as two original floor vertices to the vertices3D list, and (3) creating a Wall object that would contain indices of these four vertices (2 new, 2 original) in the proper order.)

    PNG
    media_image10.png
    873
    1163
    media_image10.png
    Greyscale

Examiner note: Every wall in has a neighboring wall as a neighboring cell. Wall 0 vertices is the first cell with the neighboring cell as wall 1 with the computer-readable data structure. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure as taught by Kashlev in the system of Bahrehmand and Shekhawat in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))


Regarding claim 19
Bahrehmand further teaches wherein identifying the second cell comprises determining that the combined area of the first cell and the second cell exceeds an area requirement, and wherein merging the second cell into the first cell further comprises: removing any references to the second cell from the data structure. (See Bahrehmand fig 4.5-4.6)

    PNG
    media_image17.png
    719
    948
    media_image17.png
    Greyscale




Regarding claim 20 
Bahrehmand teaches a system, comprising:
a memory storing a design engine; and a processor that, when executing the design engine, is configured to perform the steps of: (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). [Correspond to computer system comprise of processor coupled with memory] The application accepts a text file (in a table format) as input and draws floor plans within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.”)
Bahrehmand discloses generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to the design plan with geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. [Correspond to generating geometry for a design option based on one or more design criteria]
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [Correspond to design criteria] (Page 46) See example Fig. 4.10 

    PNG
    media_image1.png
    460
    794
    media_image1.png
    Greyscale

Table 2.3 shows the results where values determine the rank of the corresponding floor plan.

    PNG
    media_image2.png
    396
    1156
    media_image2.png
    Greyscale
Bahrehmand: (page 49-50 section 4.4.7) As well as interior non-rectangularity via open walls, exterior non-rectangularity can be generated by simply not drawing certain process. We define a new type of space unit, named null, in order to specify which spaces should not be drawn in drawing process. [Corresponds to the non-geometrical regions where geometry cannot be placed] Figure 4.6, (b), illustrates how a nonrectangular floor plan can be drawn by removing null space units. Null spaces can be defined by architect as input data or automatically calculated by the system. If the user does not specify null spaces, and the total area of space units is less than the base input rectangle, then the system automatically divides the remaining area to some null space units.

    PNG
    media_image3.png
    510
    987
    media_image3.png
    Greyscale
Examiner note: Examiner considers the null region to non-generation regions where there is no drawn space and A-B space units as the generative region since they are connected through open wall element.


wherein the first set of parameters comprises a first numerical value for a first pathway included in the one or more pathways that specifies a location of the first pathway within the design plan; (see Bahrehmand reference page 19-20, fig 2.3 and page 45. See page 19 Path complexity- - each point in the space has a particular isovist value based on its position in the space. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. The weight of each edge depends on the length and complexity of shortest path between two space units. In order to find the shortest path an A* path finding on grid graph is implemented in a way that walls are considered as impassable objects. In order to normalize the shortest path distance, we divided it by the longest possible path distance in the floor. The longest path is a path that passes through all nodes in the grids without any duplication and ignoring impassable walls. The shortest path is calculated between two points that we calculate as the center points of the two corresponding spaces. Our definition of a center point is a point inside the space that has the minimum variation between its distances to all corner points of the space. In 2.1 the normalized value of shortest path is calculated.)

Examiner note: Examiner consider the longest path is the first pathway that connects one space unit to another space unit in the design plan through all nodes in the grids. Each point in the space has a particular isovist value based on its position in the space. Isovist value of all points in a path we can assess the quality of view point along the path.  Each point contains first set of parameters that is isovist value based on its position in the space.  Different location/position in the pathway has different isovist value. 

subdividing each parcel into a plurality of cells; (Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the each parcels of the geometry to generate a plurality of cells], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines)

    PNG
    media_image4.png
    608
    1258
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    520
    1112
    media_image5.png
    Greyscale
Examiner note: Using Broadest reasonable interpretation, the examiner interprets space units (e.g., base area, bedroom, living room, kitchen and above) as the plurality of cells.

projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (Bahrehmand: (page 20)  The space has a particular isovist value based on its position in the space.[corresponds to the position of the first cell in the plurality of cell]. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better she/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. The claim does not define what a seed point is or what it represents.  In the broadest reasonable sense, the examiner interprets isovist value grid points as the seed point and parameters for finding the isovist value as the second set of parameters) 

 and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the second cell, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (see page 42 section 4.1, table 1, experiment set up- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrain)

    PNG
    media_image1.png
    460
    794
    media_image1.png
    Greyscale

4.5.1 Experiment 1
In order to show how different parameters can assist architect to achieve various alternatives, we generate floor plans, for a base rectangle of 200*135, based on 4 different scenarios.[corresponds to the design option and comparing  design option based on several parameters]
Scenario 1. In this scenario, we use a modified version of Table 1 as the input, in a way that all the topological constraints are ignored. The number of generated floor plans is 376, samples are shown in Figure 4.7.

    PNG
    media_image16.png
    262
    954
    media_image16.png
    Greyscale


Scenario 2. In this scenario, interior accessibility constraints are added to the previous experiment resulting in a large reduction in the number of feasible alternatives. The number of generated floor plans is 44 and samples are shown in Figure 4.8.



    PNG
    media_image7.png
    316
    945
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    374
    974
    media_image8.png
    Greyscale


Examiner note: Examiner consider the first cell as living room and second cell as kitchen. The living cell and kitchen are merged by adding interior accessibility constraints. The first cell is expanded to include second cell. Due to the merging that happen in scenario 2, the number of floor plans decreased from 376 to 44. It has been obvious that each space unit corner associated with vertices for the ordinary skill in the art. Using broadest reasonable interpretation, the examiner interprets scenario 1-2 as a comparing the design option based on the design objective.

automatically and iteratively changing, via a design engine, the first set of parameters and the second set of parameters to generate a plurality of additional design options. (See page 42 and section 4.1 Abstract- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrains.  Dimensional and Topological requirements of the floor plans are fulfilled through the architects input constraints. See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Bahrehmand does not teach
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels; 
automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure. 
In the related field of invention, Shekhawat teaches projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. (See page 797-798- Algorithm for obtaining the required space allocation here are the steps involved in obtaining the required space allocation for the given shape, spaces and weighted adjacency matrix. These steps are explained using Example 1, Section 2.3. 1. Partition the given shape into k possible rectangles. For example, in Fig. 3 the given plus shape has been divided into five rectangles. From Section 3.2, we know that a spiral-based rectangular block is best connected rectangular block. The connectivity of two rectangular blocks or rectangular floor plans is compared on the basis of the number of edges in the corresponding adjacency graph. The adjacency graph of a rectangular block is obtained by representing each space as a vertex and then drawing an edge between any two vertices if the corresponding spaces are adjacent.)

    PNG
    media_image9.png
    535
    688
    media_image9.png
    Greyscale

Examiner note: Examiner consider number of edges as the first set of parameters that are used to project pathway for the space so that the space is divided into 5 rectangles. The 5 rectangles is a set of parcels. Examiner consider a path here is a finite or infinite sequence of edges which joins a sequence of vertices as shown in fig 3(B).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels as taught by Shekhawat in the system of Bahrehmand in order to provide systematic pathway for the floor plan design when given the shape of required floor plan, the list of spaces, the dimensions of each space and the weighted matrix of required adjacencies between the spaces. (See Shekhawat (Abstract))

The combination of Bahrehmand and Shekhawat does not teach automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure.

In the related field of invention, Kashlev teaches automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure. (See abstract- This thesis describes the design and implementation of an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. see page 49-50 and See section 3.5 and fig 3-8-The ordering of 3D wall vertices that define the wall surface relies on the proper orientation of the 2D vertices of the space. All walls are drawn by (1) generating two extra vertices above the edge, one for each endpoint of the edge, (2) adding these two vertices, as well as two original floor vertices to the vertices3D list, and (3) creating a Wall object that would contain indices of these four vertices (2 new, 2 original) in the proper order.)

    PNG
    media_image10.png
    873
    1163
    media_image10.png
    Greyscale

Examiner note: Every wall in has a neighboring wall as a neighboring cell. Wall 0 vertices is the first cell with the neighboring cell as wall 1 with the computer-readable data structure. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include automatically identifying a second cell as a neighboring cell of the first cell via a list of vertices defined in a computer-readable data structure as taught by Kashlev in the system of Bahrehmand and Shekhawat in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))

10.           Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat and still further in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev and further in view of Yang (NPL: Generation of navigation graphs for indoor space, 2015), hereinafter Yang.

Regarding claim 5 and 15 
Bahrehmand, Shekhawat and Kashlev does not appear to explicitly disclose wherein a given pathway across the design plan comprises: 
identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; 
determining a midpoint of the first pathway; and 
projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan.
In the related field of invention, Yang discloses: 
identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; ((page 10 section 4.6.6 and also see fig 5) “We use Figure 5 as an example to illustrate the approach. There are some differences in the navnodes that are added on the longer and shorter edges of the rectangle, corresponding to corridor sides and ends, respectively. The longer and shorter edges can be automatically identified by computing distances between corner vertices (see circles in Figure 5). The corridor center-line is also computed. [Correspond to the first pathway in the design plan that is coupled to the boundary of the design plan])
determining a midpoint of the first pathway; ((page 10 section 4.6.6 and also see fig 5) For each portal on the edges corresponding to corridor ends, a junction node is positioned opposite the portal and at a distance of half the corridor width.[Corresponds to the midpoint of the first pathway])
and 
projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan. ((page 10 section 4.6.6 and also see fig 5) “We use Figure 5 as an example to illustrate the approach. The next step is to add and position junction nodes associated with portals located on each of the two longer edges of the rectangular corridor. For each portal on the edges corresponding to corridor sides, a junction node is positioned on the center-line and opposite the portal. [Correspond to the second pathway based on the first pathway] Examples of such junction nodes are shown in Figure 5.) 

    PNG
    media_image18.png
    441
    797
    media_image18.png
    Greyscale

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; determining a midpoint of the first pathway; and projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan as taught by Yang in the system of Bahrehmand, Shekhawat and Kashlev in order to improve the circulation and traffic of the floor plan based on the navigation graph method used by Yang. (See Yang (page 2))

11.       Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat and still further in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev and further in view of Bandyopadhyay et al. (US 2009/0043504A1).

Regarding claim 6 and 16 
Bahrehmand, Shekhawat and Kashlev does not appear to explicitly disclose wherein subdividing each parcel into the plurality of cell comprises: 
projecting a rectangular grid across a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel.
In the related filed of art Bandyopadhyay wherein subdividing each parcel into the plurality of cell comprises: 
projecting a rectangular grid across a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel. (¶ 181, ¶182 and fig 8 Representing hallways as a rectangle may be very useful while using geometric methods in the matching methods described herein. [Corresponds to the parcel with rectangular grid] Several of the matching steps may use comparison of rectangular and/or linear segments of tracking data with hallways, and comparison of tracking data segment headings with the orientation of the hallway. The rectangle line segment is the line segment connecting the midpoints of the shorter sides (i.e., the line segment from P12mid to P34mid). The slope of the rectangle is the slope of the longest edge of the rectangle (e.g., 0 degrees for the top rectangle, and approximately 150 degrees for the bottom rectangle). [Corresponds the rectangular grid aligned with to the longest edge]  Hence, by representing the hallway as a rectangle, the hallway may be provided with a slope for easy comparison with headings in the tracking data and/or slopes of other shapes) 


    PNG
    media_image19.png
    574
    699
    media_image19.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method as disclosed by Bahrehmand to include wherein subdividing each parcel into the plurality of cell comprises projecting a rectangular grid across a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel as taught by Bandyopadhyay in the system of Bahrehmand, Shekhawat and Kashlev in order to compare a slope with headings in the tracking data and/or slopes of other shapes which provides a high level of versatility in the geometric methods thus enhance tracking accuracy of trackee in indoor and outdoor space.( Abstract)

12.         Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat and still further in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev and further in view of Rappaport et al. (US PAT NO: 7,055,107 B1), hereinafter Rappaport.

Regarding Claim 8
Bahrehmand, Shekhawat and Kashlev does not appear to explicitly disclose wherein projecting a seed point onto the first cell comprises: 
determining a first position for the seed point along at least one boundary of the design plan; 
determining that the first cell includes the first position; and 
placing the seed point at the first position.
In the related field of art, Rappaport teaches 
determining a first position for the seed point along at least one boundary of the design plan; (See fig 8 and ¶42- A 3-D environmental model of the facility is constructed in function block 70. Afterwards, boundary positions are identified in function block 90. [Corresponds to the boundary of the design plan]. The present invention then overlays the 3-D environmental model with a 3-D grid of points. In broadest reasonable interpretation, the examiner interprets grid points as the seed point since each point on the three-dimensional grid is treated as a potential location. [Corresponds to the first positon for the seed point]))
determining that the first cell includes the first position; (See fig 8 and ¶ 42- A 3-D environmental model of the facility is constructed in function block 70. The designer may elect to automatically select a set of equally spaced positions in 3-D within the environmental model. For example, the designer may specify a precision of 5 feet. In broadest interpretation sense, the examiner interprets the facility divided into set of equally spaced positions e.g., cells (first position corresponds to the first cell).  and 

placing the seed point at the first position. (See fig 8 and ¶42-The present invention then overlays the 3-D environmental model with a 3-D grid of points, where each point is equally spaced from all neighboring points based on the precision factor entered by the designer. [Corresponds to the placing the seed point at the first position] For example, the present invention automatically overlays the environmental model with a 3-D grid of points where each point is exactly feet from all neighboring points. The points comprising the 3-D grid resulting from the choice of precision factor are then automatically selected by the invention to be the set of locations deemed suitable for communication component placement.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method as disclosed by Bahrehmand to include determining a first position for the seed point along at least one boundary of the design plan; determining that the first cell includes the first position; and placing the seed point at the first position.as taught by Rappaport in the system of Bahrehmand, Shekhawat and Kashlev in order to identify the desired set of communication component models and/or communication component types for the design of communications networks and, more particularly, to a method for optimizing the types of, locations for, and configurations of communication hardware components in communication systems in any environment in the world (e.g. buildings, campuses, floors within a building, within cities, or in an outdoor setting, etc.) to ensure critical communication system performance is maintained. (Abstract, Rappaport)


Conclusion
13.      All claims 1-20 are rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flack et al. (“Evolution of Architectural Floor Plans”, 2011).
Discussing method to create a floor plan with a tally of the room types of all cells in each combined group and the final room type can be assigned using the procedural algorithm.
US 20170076016 A1 MIR AHMADI et al.
Discussing the method for use in the automatic generation of designs and layouts for spaces including houses and offices.
Bao et al. (“Generating and Exploring Good Building Layouts”, 2013)
Discussing method to construct local shape spaces around each discrete layout, and link the local shape spaces via a portal graph. Exploration using the portal graph that reveals a family of layout solutions. 
Yuan et al. (“Supporting 3D route planning in indoor space based on the LEGO representation. In Proceedings of the 2nd ACM SIGSPATIAL international workshop on indoor spatial awareness (pp. 16-23).
Discussing a cube based model to compute feasible routes for different users according to their widths, heights, and special requirements (e.g., users in wheelchairs prefer the routes without stairs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147